NONPRECEDENTIAL DISPOSITION 
 
               To be cited only in accordance with Fed. R. App. P. 32.1 
 


               United States Court of Appeals
                              For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Argued October 3, 2018 
                             Decided November 15, 2018 
                                            
                                       Before 
 
                       DANIEL A. MANION, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
                        
                       MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3578 
 
IGNACIO MEDINA‐ARAUJO                         Petition for Review of an Order of the 
        Petitioner,                           Board of Immigration Appeals. 
                                               
        v.                                    No. A087‐618‐238 
 
MATTHEW G. WHITAKER, 
Acting Attorney General of the United 
States, 
        Respondent. 
                                               
 
                                        O R D E R 
        Ignacio Medina‐Araujo, a Mexican citizen, petitions for review of the Board of 
Immigration Appeal’s denial of his motions to reconsider and to reopen removal 
proceedings to seek relief under the Convention Against Torture. Because the Board did 
not abuse its discretion in denying the motions, we deny the petition for review. 
         
No. 17‐3578                                                                        Page  2 
 
        Medina‐Araujo unlawfully entered the United States as a child and settled with 
his family in Chicago. As a teenager, Medina‐Araujo joined the Maniac Latin Disciples, 
a Chicago‐based Latino gang with ties to Mexico. 
 
        Medina‐Araujo’s involvement with immigration officials stemmed from his 
criminal convictions and gang activities. In 1991 and later in 2002, Medina‐Araujo was 
convicted on several drug charges. Medina‐Araujo asserted that because of his 
affiliation with the Disciples, FBI officials approached him in 2009 while he was on 
supervised release. They offered him legal status under an S‐visa in exchange for his 
cooperation in prosecuting other gang members. (The S‐visa program gives legal status 
to otherwise inadmissible or deportable aliens who act as informants or witnesses in the 
prosecutions of criminal organizations.) For a two‐year period, Medina‐Araujo went 
undercover, wearing hidden cameras and participating in dozens of “controlled buys” 
of drugs and guns. He also testified before ten federal grand juries and participated in 
one state grand‐jury proceeding. But Medina‐Araujo said that authorities later 
withdrew their promise of an S‐visa, telling him there were not enough visas to go 
around. The FBI did offer him witness protection, which he declined.   
 
        Medina‐Araujo’s cooperation with law enforcement made him an enemy of the 
gang. He began receiving anonymous phone messages from individuals threatening to 
kill him for betraying “black and blue” and a known Disciples gang member once 
followed him on the street.   
         
        In late 2016, Medina‐Araujo was placed in removal proceedings and found 
removable as an alien convicted of an aggravated felony. (He was convicted in 1991 for 
delivery of a controlled substance and in 2002 for conspiracy to possess with intent to 
distribute a controlled substance and possession of a firearm by a felon.) His case was 
referred to the immigration court, where he applied for asylum, withholding of removal 
under the Immigration and Nationality Act, and protection under the Convention 
Against Torture (“CAT”). Medina‐Araujo later acknowledged that his criminal history 
disqualified him from all forms of relief except deferral of removal under CAT.   
         
        The immigration judge denied Medina‐Araujo’s application, finding that the 
evidence did not show a substantial risk of torture if Medina‐Araujo were removed to 
Mexico. The judge acknowledged Medina‐Araujo’s concern about gang retaliation for 
being an informant, yet the judge concluded that this risk was speculative given that 
Medina‐Araujo had not received any threats from anyone in Mexico and has no ties to 
Mexico.   
No. 17‐3578                                                                           Page  3 
 
        With new counsel, Medina‐Araujo appealed the immigration judge’s decision to 
the Board. The sole issue on appeal was whether Medina‐Araujo met his burden of 
proof to show that he faced a substantial risk of torture if he were removed to Mexico. 
The Board’s decision mirrored that of the immigration judge’s; it acknowledged 
Medina‐Araujo’s fears of retaliation but concluded that he did not meet his burden of 
proof for protection under CAT.   
         
        Rather than filing a petition for review directly with this court, Medina‐Araujo 
filed motions with the Board to reconsider and reopen the proceedings, presenting both 
motions in a single filing. In his motion to reconsider, he disputed the Board’s finding 
that he lacked sufficient ties to Mexico to establish a substantial risk of torture. He also 
argued that the government violated his substantive due‐process rights when it 
induced his participation in dangerous undercover investigations through a promise of 
legal status. He relied on DeShaney v. Winnebago County Department of Social Services, 489 
U.S. 189, 197 (1989), in which the Deshaney petitioner similarly argued that the State has 
an affirmative duty to protect a person from harm when the State knows about the 
danger the person faces (here the danger of gang retaliation) and announces its intent to 
protect him from that danger. Medina‐Araujo also invoked the “state‐created danger” 
doctrine, based in part on Deshaney, contending that the State’s affirmative duty to 
protect him is particularly appropriate here because the danger of gang retaliation is the 
direct result of the State’s action in inducing his cooperation.   
         
        In his motion to reopen, Medina‐Araujo asserted that his counsel was ineffective. 
He explained that his former counsel “impermissibly” substituted—without his 
consent—another (and in his view, incompetent) attorney 48 hours before his hearing 
with the immigration judge. He also argued that his former counsel failed to subpoena 
several “critical witnesses”—law enforcement officers as well as his brother—to testify 
about his cooperation and the country conditions in Mexico.   
         
        The Board denied both of Medina‐Araujo’s motions. Regarding the motion to 
reconsider, the Board reaffirmed its conclusion that there was no objective evidence that 
a gang or anyone else in Mexico actively was seeking to torture him and recited 
language in DeShaney that the Fifth Amendment’s due‐process protections do not 
impose an obligation on the State to “guarantee [] certain minimal levels of safety and 
security.” 489 U.S. at 195. The Board rejected the motion to reopen based on ineffective 
assistance of counsel because Medina‐Araujo failed to comply with the procedural 
requirements listed in Matter of Lozada, 19 I&N Dec. 637 (BIA 1988), specifically the need 
to give former counsel notice of the allegations against him and an opportunity to 
No. 17‐3578                                                                            Page  4 
 
respond. Medina‐Araujo presented a photocopy of his Illinois Bar complaint form, the 
Board acknowledged, but that document was not evidence that he, in fact, filed the 
complaint and put former counsel on notice. The Board also concluded that he failed to 
demonstrate prejudice in his counsel’s decision not to call witnesses.   
         
        Medina‐Araujo appealed the denial of his motions to this court. 
         
    I.      Motion to Reconsider 
        First, Medina‐Araujo contends that the Board abused its discretion in dismissing 
his motion to reconsider by overlooking his arguments that demonstrate his ties to 
Mexico. He emphasizes three connections: his interactions, while in federal custody, 
with Mexican gang members who later were removed to Mexico; law enforcement’s 
inability to conceal his role as an informant from gang members facing removal to 
Mexico; and the link between Chicago and Mexican street gangs, reflected by the death 
of a friend in Chicago, allegedly at the hands of Mexican gang members.   
         
        That evidence does not warrant reconsideration. To succeed on a motion to 
reconsider, the movant must show that the original decision was erroneous in light of 
“additional legal arguments, a change of law, or an argument that was overlooked 
earlier.” Patel v. Gonzales, 442 F.3d 1011, 1015 (7th Cir. 2006) (internal citation omitted); 
see also 8 C.F.R. § 1003.2(b)(1) (requiring movants to “specify[] the errors of fact or law in 
the prior Board decision”). Medina‐Araujo cannot point to any such errors or changes. 
The Board appropriately acknowledged Medina‐Araujo’s concerns about retaliation 
when it addressed the evidence of his connections with gang members and concluded 
that the evidence failed to demonstrate that anyone in Mexico was “actively seeking 
him.” In raising his arguments once more, Medina‐Araujo was inappropriately 
“rehashing previously rejected arguments.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 
2004). Medina‐Araujo’s reliance on his friend’s murder is similarly unavailing because a 
request for relief under CAT requires him to demonstrate an individualized risk of harm 
and a likelihood of being “singled out.” Munoz‐Avila v. Holder, 716 F.3d 976, 982–83 
(7th Cir. 2013). His friend’s death fails to demonstrate his individual harm or establish 
his ties to Mexico. 
         
        Medina‐Araujo also argues that the Board committed a legal error by failing to 
recognize that due process entitled him to an “affirmative duty of care” when 
authorities induced his cooperation in undercover investigations with the promise of a 
visa, which he did not receive. The Board noted that Medina‐Araujo relied on a case 
that expressly limits the State’s duty to protect people only if they are in physical 
No. 17‐3578                                                                            Page  5 
 
custody or in institutionalized settings, therefore it did not legally err or abuse its 
discretion in rejecting this argument. See DeShaney, 489 U.S. at 200. It is troubling that 
authorities induced an undocumented immigrant to compromise his safety to provide 
substantial assistance to authorities with only empty promises of legal status. Yet the 
State’s affirmative duty to protect arises only when the State restrains a person’s 
freedom through state‐ordered custody or similar restraints on liberty. Id. 
          
     II.     Motion to Reopen 
         Medina‐Araujo next argues that the Board wrongly denied reopening based on 
his claim of ineffective assistance of counsel because he complied with the procedural 
requirements under Matter of Lozada for bringing an ineffective‐assistance claim in an 
immigration proceeding. Under Lozada, the movant must (1) submit an affidavit 
detailing the scope of his former counsel’s representation; (2) provide evidence that his 
former counsel had notice of the ineffectiveness claim and an opportunity to respond; 
and (3) if the attorney violated ethical or legal obligations, show that the movant filed a 
complaint with the disciplinary authorities or explain why he has not done so. 
See Matter of Lozada, 19 I&N Dec. at 639; see also Guzman‐Rivadeneira v. Lynch, 822 F.3d 
978, 981 (7th Cir. 2016). By supplementing his motion with his complaint form to the 
Illinois disciplinary board and an affidavit detailing his agreement with former counsel, 
Medina‐Araujo asserts that he complied with Lozada. The government counters that 
Medina‐Araujo waived this Lozada argument by barely referencing it in his opening 
brief. We do not think that the argument was waived because a party must only 
“generally challenge” the arguments, see Bernard v. Sessions, 881 F.3d 1042, 1048 (7th Cir. 
2018), which Medina‐Araujo did here.   
          
         In any case, the ineffective‐assistance claim fails because Medina‐Araujo did not 
meet his heavy burden to show an abuse of discretion. See Jiang v. Holder, 639 F.3d 751, 
755 (7th Cir. 2011). Medina‐Araujo failed to comply with the mandatory procedural 
requirements for launching his claim; specifically, he did not provide adequate notice to 
his former counsel or an opportunity to respond. The only evidence Medina‐Araujo 
provides to establish notice is the copy of the complaint he filed with the Illinois Bar. 
But a complaint filed with the disciplinary board is insufficient to establish notice under 
Lozada because the filing itself does not prove that the attorney actually received 
notification of the complaint. See Marinov v. Holder, 687 F.3d 365, 369 (7th Cir. 2012). 
Medina‐Araujo tries to remedy this shortcoming by attaching (to his motion for an 
emergency stay before this court) his former attorney’s response to the complaint. But 
counsel’s response was not before the Board, so we cannot consider it on appeal. 
No. 17‐3578                                                                           Page  6 
 
See Patel v. Gonzales, 496 F.3d 829, 832 (7th Cir. 2007). Even if he complied with Lozada, 
the Board properly noted that Medina‐Araujo’s   
ineffective‐assistance claim still fails because he did not demonstrate prejudice.   
        
       Medina‐Araujo’s remaining arguments are also meritless. For instance, he points 
out that our sister circuits have rejected strict compliance of Lozada in favor of 
substantial compliance with one or more of the Lozada requirements. See Barry 
v. Gonzales, 445 F.3d 741, 746 (4th Cir. 2006) (citing cases). We have rebuffed this 
argument, however, concluding that “satisfying the requirements of Lozada is a necessary 
condition to obtaining reopening on the basis of ineffective assistance of counsel.” Jiang, 
639 F.3d at 755 (emphasis added). He also proposes that he is exempt from Lozada’s 
requirements because the last‐minute substitution of a new attorney and the failure to 
subpoena “critical witnesses”—as was done here—should be considered per se 
ineffective assistance. Medina‐Araujo failed to raise this argument before the Board, 
though, so he failed to exhaust his administrative remedies. Marinov, 687 F.3d at 369–70. 
And, in any case, we have not recognized an exception to the procedural requirements 
under Lozada. See id. 
        
       The Board did not err in denying the motions, therefore we DENY the petition 
for review.